


Exhibit 10.12(f)

 

 

 

TRUST AGREEMENT

 

 

dated as of September 14, 1999

 

 

between

 

The Several Holders

from Time to Time Parties Hereto,

as the Holders

 

and

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,

as the Owner Trustee

 

 

 

TSG TRUST 1999-1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

 

SECTION 1.1 Definitions.

 

SECTION 1.2 Interpretation.

ARTICLE II  AUTHORITY TO EXECUTE AND PERFORM VARIOUS DOCUMENTS; DECLARATION OF
TRUST BY TRUST COMPANY

 

SECTION 2.1 Authority To Execute and Perform Various Documents.

 

SECTION 2.2 Declaration of Trust by Trust Company.

ARTICLE III  CONTRIBUTIONS AND PAYMENTS

 

SECTION 3.1 Procedure for Holder Advances; Certificates.

 

SECTION 3.2 Holder Yield.

 

SECTION 3.3 Scheduled Return of Holder Advances.

 

SECTION 3.4 Early Return of Advances.

 

SECTION 3.5 Payments from Trust Estate Only.

 

SECTION 3.6 Method of Payment.

 

SECTION 3.7 Computation of Yield.

 

SECTION 3.8 Conversion and Continuation Options.

 

SECTION 3.9 Notice of Amounts Payable.

ARTICLE IV  COLLECTIONS AND DISTRIBUTIONS

 

SECTION 4.1 Collections and Remittances by the Owner Trustee.

 

SECTION 4.2 Priority of Distributions.

 

SECTION 4.3 Excepted Payments.

 

SECTION 4.4 Distributions after Default.

ARTICLE V  DUTIES OF THE OWNER TRUSTEE

 

SECTION 5.1 Notice of Certain Events.

 

SECTION 5.2 Action Upon Instructions.

 

SECTION 5.3 Indemnification.

 

SECTION 5.4 No Duties Except as Specified In Trust Agreement or Instructions.

 

SECTION 5.5 No Action Except Under Specified Documents or Instructions.

 

SECTION 5.6 Absence of Duties.

ARTICLE VI  THE OWNER TRUSTEE

 

SECTION 6.1 Acceptance of Trust and Duties.

 

SECTION 6.2 Furnishing of Documents.

 

SECTION 6.3 No Representations or Warranties as to the Properties or Operative
Agreements.

 

SECTION 6.4 No Segregation of Moneys; No Interest.

 

SECTION 6.5 Reliance; Advice of Counsel.

 

SECTION 6.6 Liability With Respect to Documents.

 

SECTION 6.7 Not Acting In Individual Capacity.

 

SECTION 6.8 Books and Records; Tax Returns.

ARTICLE VII  INDEMNIFICATION OF THE OWNER TRUSTEE

 

SECTION 7.1 Indemnification Generally.

 

SECTION 7.2 Compensation and Expenses.

ARTICLE VIII  TERMINATION OF TRUST AGREEMENT

 

SECTION 8.1 Termination of Trust Agreement.

 

SECTION 8.2 Termination at Option of the Holders.

 

SECTION 8.3 Termination at Option of the Owner Trustee.

 

SECTION 8.4 Actions by the Owner Trustee Upon Termination.

ARTICLE IX  SUCCESSOR OWNER TRUSTEES, CO-OWNER TRUSTEES AND SEPARATE OWNER
TRUSTEES

 

SECTION 9.1 Resignation of the Owner Trustee; Appointment of Successor.

 

SECTION 9.2 Co-Trustees and Separate Trustees.

 

SECTION 9.3 Notice.

ARTICLE X  AMENDMENTS

 

i

--------------------------------------------------------------------------------


 

 

SECTION 10.1 Amendments.

 

SECTION 10.2 Limitation on Amendments.

ARTICLE XI  MISCELLANEOUS

 

SECTION 11.1 No Legal Title to Trust Estate in the Holders.

 

SECTION 11.2 Sale of a Property by the Owner Trustee is Binding.

 

SECTION 11.3 Limitations on Rights of Others.

 

SECTION 11.4 Notices.

 

SECTION 11.5 Severability.

 

SECTION 11.6 Limitation on the Holders’ Liability.

 

SECTION 11.7 Separate Counterparts.

 

SECTION 11.8 Successors and Assigns.

 

SECTION 11.9 Headings.

 

SECTION 11.10 Governing Law.

 

SECTION 11.11 Performance by the Holders.

 

SECTION 11.12 Conflict with Operative Agreements.

 

SECTION 11.13 No Implied Waiver.

 

SECTION 11.14 SUBMISSION TO JURISDICTION; VENUE.

 

Schedule I - Holder Commitments

 

EXHIBIT A - Form of Holder Certificate

EXHIBIT B - Form of Assignment and Acceptance

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

THIS TRUST AGREEMENT, dated as of September 14, 1999 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, this “Trust
Agreement”), is among the several banks and other financial institutions from
time to time parties to this Trust Agreement (individually, each of the
foregoing may be referred to as a “Holder,” and collectively, the foregoing
together with such other persons and entities that become holders hereunder, the
“Holders”), and FIRST SECURITY BANK, NATIONAL ASSOCIATION, in its individual
capacity (“Trust Company”), and in its capacity as owner trustee hereunder,
together with its successors and assigns (the “Owner Trustee”).

 

WHEREAS, in order to provide a portion of the funds for carrying out the other
transactions contemplated by the Operative Agreements, each Holder will make its
respective Holder Advances pursuant to this Trust Agreement and the
Participation Agreement;

 

WHEREAS, the Holders desire to provide for the Trust to exist for the purpose of
(a) developing, acquiring, installing, constructing and testing various
Properties and leasing such Properties to Lessee and (b) carrying out certain
transactions contemplated by the Operative Agreements; and

 

WHEREAS, Trust Company is willing to act as trustee hereunder and to accept the
trust created hereby (the “Trust”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


ARTICLE I

DEFINITIONS

 


SECTION 1.1                     DEFINITIONS.


 

For purposes of this Trust Agreement (including without limitation the “WHEREAS”
clauses set forth above), capitalized terms used in this Trust Agreement and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Participation Agreement dated as of September 14, 1999 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time in accordance with the applicable provisions thereof, the “Participation
Agreement”) among Sabre Inc., as Lessee and Construction Agent, the Owner
Trustee, the Holders, the various banks and other lending institutions which are
parties thereto from time to time as the Lenders, and Bank of America, N.A., as
agent for the Lenders and, respecting the Security Documents, as the agent for
the Lenders and the Holders, to the extent of their interests.  Unless otherwise
indicated, references in this Trust Agreement to articles, sections, paragraphs,
clauses, appendices, schedules and exhibits are to the same contained in this
Trust Agreement.

 


SECTION 1.2                     INTERPRETATION.

 

The rules of usage set forth in Appendix A to the Participation Agreement shall
apply to this Trust Agreement.

 

--------------------------------------------------------------------------------


 


ARTICLE II

AUTHORITY TO EXECUTE AND PERFORM VARIOUS DOCUMENTS;
DECLARATION OF TRUST BY TRUST COMPANY

 


SECTION 2.1                     AUTHORITY TO EXECUTE AND PERFORM VARIOUS
DOCUMENTS.

 

Each Holder hereby authorizes and directs the Owner Trustee (a) to execute and
deliver, as trustee for and on behalf of each such Holder, each Operative
Agreement to which the Owner Trustee is a party and any other agreements,
instruments, certificates or documents related to the transactions contem­plated
hereby to which the Owner Trustee is a party, (b) to take whatever action shall
be required to be taken by the Owner Trustee by the terms of, and exercise its
rights and perform its duties under, each of the documents, agreements,
instruments and certificates referred to in clause (a) above as set forth in
such documents, agreements and certificates, and (c) subject to the terms of
this Trust Agreement, to take such other action in connection with the foregoing
as the Holders may from time to time direct.

 


SECTION 2.2                     DECLARATION OF TRUST BY TRUST COMPANY.

 

(a)                                  Trust Company hereby declares that it will
hold all estate, right, title and interest of the Owner Trustee in, to and under
each Property, each Holder Advance, the Operative Agreements, any other property
contributed by any Holder and any and all other property or assets from time to
time of the Trust, including without limitation all amounts of Rent, insurance
proceeds and condemnation awards, indemnity or other payments of any kind
(collectively, the “Trust Estate”) as the Owner Trustee upon the trusts set
forth herein and for the use and benefit of each Holder, subject, however, to
the provisions of the Participation Agreement, the Credit Agreement and the
Security Documents.  The name of the Trust shall be “TSG Trust 1999-1”.

 

(b)                                 The purpose of the Trust is to hold title to
the Trust Estate for the benefit of the Holders and to engage in activities
ancillary and incidental thereto as the Holders shall determine to be
desirable.  Except in connection with the foregoing, the Owner Trustee shall not
(i) engage in any business activity, (ii) have any property, rights or interest,
whether real or personal, tangible or intangible, (iii) incur any legal
liability or obligation, whether fixed or contingent, matured or unmatured,
other than in the normal course of the administration of the Trust or (iv)
subject any of its property or assets to any mortgage, Lien, security interest
or other claim or encumbrance, other than in favor of the Lenders or the Holders
pursuant to the provisions of the Operative Agreements and this Trust
Agreement.  THIS TRUST IS NOT A BUSINESS TRUST.  THE SOLE PURPOSE OF THE TRUST
IS TO ACQUIRE AND HOLD TITLE TO THE TRUST ESTATE, SUBJECT TO THE RIGHTS OF THE
LENDERS, FOR THE BENEFIT OF THE HOLDERS.  THE OWNER TRUSTEE MAY NOT TRANSACT
BUSINESS OF ANY KIND WITH RESPECT TO ANY PROPERTY COMPRISING THE TRUST ESTATE
NOR SHALL THIS AGREEMENT BE DEEMED TO BE, OR CREATE OR EVIDENCE THE EXISTENCE OF
A CORPORATION DE FACTO OR DE JURE, OR A MASSACHUSETTS TRUST, OR ANY OTHER TYPE
OF BUSINESS TRUST, ASSOCIATION OR JOINT VENTURE BETWEEN THE OWNER TRUSTEE, THE
HOLDERS, THE AGENT AND THE LENDERS.

 


ARTICLE III

CONTRIBUTIONS AND PAYMENTS

 


SECTION 3.1                     PROCEDURE FOR HOLDER ADVANCES; CERTIFICATES.

 

(a)                                  Upon receipt from Lessee by the Agent of a
Requisition, and subject to the terms and conditions of the Participation
Agreement, the Agent shall request from each Holder its pro rata share of any
Advance and each Holder shall make its pro rata share of any Advance under the
Holder Commitment of such Holder, as set forth on Schedule 1 hereto, on each
date Advances are made pursuant to Section 5 of

 

2

--------------------------------------------------------------------------------


 

the Participation Agreement.  The Agent may request an Advance under the Holder
Commitments during the Commitment Period on any date that an Advance may be
requested pursuant to the terms of Section 5.2 of the Participation Agreement,
provided, that the Agent shall give each Holder irrevocable notice (which notice
must be received by such Holder no less than three (3) Business Days prior to
the requested date of the Holder Advance) specifying (i) the amount to be
advanced (which on any date shall not be in excess of the then Available Holder
Commitment), (ii) the requested date of advance, (iii) whether the Holder
Advance is to be a Eurodollar Holder Advance or an ABR Holder Advance or a
combination thereof, (iv) if the Holder Advance is to be a combination of
Eurodollar Holder Advances and ABR Holder Advances, the respective amounts of
each type of Holder Advance and (v) the Interest Period applicable to any
Eurodollar Holder Advances.  Pursuant to the terms of the Participation
Agreement, the Agent shall be deemed to have delivered such notice upon the
delivery of a notice by the Construction Agent or Lessee containing such
required information.

 

(b)                                 Upon receipt of any such notice delivered
pursuant to Section 3.1(a), each Holder shall make the amount of its Advance
available to the Agent for the account of the Owner Trustee at the office of the
Agent referred to in Section 12.2 of the Participation Agreement (or at such
other address as may be identified by the Agent from time to time) prior to
11:00 a.m., Dallas, Texas time on the date requested by Lessee in funds
immediately available to the Owner Trustee.

 

(c)                                  Holder Yield accruing on each Holder
Advance during the Construction Period with respect to any property shall,
subject to the limitations set forth in Section 5.1(b) of the Participation
Agreement, be added to the amount of the Holder Advance on the relevant
Scheduled Interest Payment Date.  On such Scheduled Interest Payment Date, the
Holder Property Cost and Holder Construction Property Cost shall be increased by
the amount of Holder Yield added to the Holder Advance.

 

(d)                                 The Holder Advances made by each Holder to
the Trust Estate shall be evidenced by a Certificate of the Owner Trustee,
substantially in the form of Exhibit A hereto, issued in the name of the Holder
and in an amount equal to the Holder Commitment of such Holder.  Each
Certificate shall (i) be dated on or about the Initial Closing Date, (ii) be
stated to mature on the Expiration Date and (iii) bear a yield on the unpaid
Holder Amount thereof from time to time outstanding at the Holder Yield.

 

(e)                                  To the extent that the Owner Trustee, in
its capacity as Borrower under the Credit Agreement, shall have elected to
terminate or reduce the amount of the Commitments pursuant to Section 2.5(a) of
the Credit Agreement, a pro rata election shall be deemed to have been made with
respect to the Holder Commitment.  The Holder Commitments respecting any
particular Property shall automatically be reduced to zero Dollars ($0) upon the
occurrence of the Rent Commencement Date respecting such Property.  On any date
on which the Commitments shall be reduced to zero Dollars ($0) as a result of a
Credit Agreement Event of Default, the Holder Commitments shall automatically be
reduced to zero Dollars ($0) and the Owner Trustee shall pay the Certificates in
full for the outstanding Holder Amount, together with accrued but unpaid Holder
Yield thereon and all other amounts owing under the Certificates.

 


SECTION 3.2                     HOLDER YIELD.

 

(a)                                  Holder Advances shall bear yield payable by
the Owner Trustee and calculated at the rate of Holder Yield applicable from
time to time.  The Owner Trustee shall pay to each Holder, from the Trust
Estate, its pro rata portion of Holder Yield on Holder Advances made hereunder. 
Payment of Holder Yield to each Holder shall be made in arrears on each
Scheduled Interest Payment Date occurring after the Rent Commencement Date or as
otherwise provided herein or in Section 2.6 of the Credit Agreement or Section
8.7 of the Participation Agreement.

 

(b)                                 If (i) all or a portion of Holder Yield
shall not be received by the Holders when due (whether at the stated maturity,
by acceleration or otherwise), subject to any grace periods therefor or (ii) (A)
a replacement Construction Agent is hired in accordance with the provisions of
the Agency Agreement, (B) Completion of all Properties has not occurred on prior
to the Construction Period Termination Date or (C) the cost of any Property
exceeds the original Construction Budget therefor (or the applicable

 

3

--------------------------------------------------------------------------------


 

Construction Budget modified in accordance with the Operative Agreements) in
each case as previously delivered to the Agent, such overdue amount (in the case
of Section 3.2(b)(i)) or all Holder Advances, Holder Yield and all other amounts
payable hereunder (in the case of Section 3.2(b)(ii)) shall, without limiting
the rights of the Holders hereunder or under any Operative Agreement, bear
interest at the Holder Overdue Rate, in each case (x) from the date of
nonpayment until paid (whether after or before judgment) (in the case of Section
3.2(b)(i)) or (y) Completion of all Properties (in the case of Section
3.2(b)(ii)).  All such amounts referenced in this Section 3.2(b) shall be paid
upon demand.

 


SECTION 3.3                     SCHEDULED RETURN OF HOLDER ADVANCES.

 

The outstanding Holder Amount shall be due in full on the Expiration Date.  On
the Expiration Date, subject to the terms of the Participation Agreement, the
Owner Trustee shall pay to each Holder its portion of the aggregate Holder
Amount then due, together with all accrued but unpaid Holder Yield and all other
amounts due to such Holders from the Owner Trustee hereunder or under the
Operative Agreements.

 


SECTION 3.4                     EARLY RETURN OF ADVANCES.

 

(a)                                  Subject to Sections 11.2(e), 11.3 and 11.4
of the Participation Agreement, the Owner Trustee may at any time and from time
to time prepay the Certificates, in whole or in part, without premium or
penalty, upon at least three (3) Business Days’ irrevocable notice to the Agent,
on behalf of the Holders, specifying the date and amount of prepayment and
whether the prepayment is of ABR Holder Advances or Eurodollar Holder Advances
or a combination thereof, and, if a combination thereof, the amount allocable to
each.  Upon receipt of such notice, the Agent shall promptly notify the Holders
thereof.  If such notice is given, the amount specified in such notice shall be
due and payable on the date specified therein.  Amounts prepaid shall not be
readvanced, except as set forth in Section 5.2(d) of the Participation
Agreement.

 

(b)                                 If on any date the Agent or the Owner
Trustee shall receive any payment in respect of (i) any Casualty, Condemnation
or Environmental Violation pursuant to Sections 15.1(a) or 15.1(g) or Article
XVI of the Lease (excluding any payments in respect thereof which are payable to
Lessee in accordance with the Lease), or (ii) the Termination Value of any
Property or such other applicable amount in connection with the exercise of a
Purchase Option under Article XX of the Lease or the exercise of the option of
the Owner Trustee to transfer the Properties to the Lessee pursuant to Section
20.3 of the Lease or (iii) any payment required to be made or elected to be made
by the Construction Agent to the Owner Trustee pursuant to the Agency Agreement,
then in each case, the Holders shall receive proceeds in accordance with Section
8.7(b) of the Participation Agreement.

 

(c)                                  Each prepayment of the Certificates
pursuant to Section 3.4(a) shall be allocated to reduce the respective Holder
Property Costs of all Properties pro rata according to the Holder Property Costs
of such Properties immediately before giving effect to such prepayment.  Each
prepayment of the Certificates pursuant to Section 3.4(b) shall be allocated to
reduce the Holder Property Cost of the Property or Properties subject to the
respective Casualty, Condemnation, Environmental Violation, termination,
purchase, transfer or other circumstance giving rise to such prepayment.  Any
amounts applied to reduce the Holder Property Cost of any Construction Period
Property pursuant to this paragraph (c) shall also be applied to reduce the
Holder Construction Property Cost of such Property until such Holder
Construction Property Cost has been reduced to zero Dollars ($0).

 


SECTION 3.5                     PAYMENTS FROM TRUST ESTATE ONLY.

 

All payments to be made by the Owner Trustee under this Trust Agreement
(including without limitation any payments pursuant to Section 11.4 of the
Participation Agreement) shall be made only from the income and proceeds from
the Trust Estate and only to the extent that the Owner Trustee shall have
received income or proceeds from the Trust Estate to make such payments in
accordance with the terms hereof, except as specifically provided in Section
6.1.  Each Holder agrees that it will look solely to the income and proceeds
from the Trust Estate to the extent available for payment as herein provided and
that, except as specially provided in any Operative Agreement,

 

4

--------------------------------------------------------------------------------


 

Trust Company shall not be liable to any Holder for any amounts payable under
this Trust Agreement and shall not be subject to any liability under this Trust
Agreement.

 


SECTION 3.6                     METHOD OF PAYMENT.

 

All amounts payable to a Holder pursuant to this Trust Agreement shall be paid
or caused to be paid by the Owner Trustee to, or for the account of, such
Holder, or its nominee, by transferring such amount in immediately available
funds to a bank institution or banking institutions with bank wire transfer
facilities for the account of such Holder or as otherwise instructed in writing
from time to time by such Holder.

 


SECTION 3.7                     COMPUTATION OF YIELD.

 

(a)                                  Whenever it is calculated on the basis of
the ABR, Holder Yield shall be calculated on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days, as the
case may be) for the actual days elapsed; and, otherwise, Holder Yield shall be
calculated on the basis of a year of three hundred sixty (360) days for the
actual days elapsed.  Any change in the Holder Yield resulting from a change in
the ABR shall become effective as of the opening of business on the day on which
such change in the ABR becomes effective.

 

(b)                                 Pursuant to Section 12.12 of the
Participation Agreement, the calculation of Holder Yield under this Section 3.7
shall be made by the Agent.  Each determination of an interest rate by the Agent
shall be conclusive and binding on the Owner Trustee and the Holders in the
absence of manifest error.

 

(c)                                  If the Eurodollar Rate cannot be determined
by the Agent in the manner specified in the definition of the term “Eurodollar
Rate”, the Owner Trustee shall give or cause to be given telecopy or telephonic
notice thereof to the Holders as soon as practicable after receipt of same from
the Agent.  Commencing on the Scheduled Interest Payment Date next occurring
after the delivery of such notice and continuing until such time as the
Eurodollar Rate can be determined by the Agent in the manner specified in the
definition of such term, all outstanding Holder Advances shall bear a yield at
the ABR. Until such time as the Eurodollar Rate can be determined by the Agent
in the manner specified in the definition of such term, no further Eurodollar
Holder Advances shall be made or shall be continued as such at the end of the
then current Interest Period nor shall the Owner Trustee have the right to
convert ABR Holder Advances to Eurodollar Holder Advances.

 


SECTION 3.8                     CONVERSION AND CONTINUATION OPTIONS.

 

(a)                                  The Owner Trustee may elect from time to
time to convert Eurodollar Holder Advances to ABR Holder Advances by giving the
Agent (on behalf of the Holders) at least three (3) Business Days’ prior
irrevocable notice of such election, provided, that any such conversion of
Eurodollar Holder Advances may only be made on the last day of an Interest
Period with respect thereto, and provided, further, to the extent an Event of
Default has occurred and is continuing on the last day of any such Interest
Period, the applicable Eurodollar Holder Advance shall automatically be
converted to an ABR Holder Advance.  Subject to Section 3.4(a) and 3.7(c), the
Owner Trustee may elect from time to time to convert ABR Holder Advances to
Eurodollar Holder Advances by giving the Agent (on behalf of the Holders) at
least three (3) Business Days’ prior irrevocable notice of such election.  Any
such notice of conversion to Eurodollar Holder Advances shall specify the length
of the initial Interest Period or Interest Periods therefor.  Upon receipt of
any such notice, the Agent (on behalf of the Holders) shall promptly notify each
Holder thereof.  All or any part of outstanding Eurodollar Holder Advances or
ABR Holder Advances may be converted as provided herein, provided, that (i) no
ABR Holder Advance may be converted into a Eurodollar Holder Advance after the
date that is one (1) month prior to the Expiration Date and (ii) such notice of
conversion shall contain an election by the Owner Trustee of an Interest Period
for such Eurodollar Holder Advance to be created by such conversion and such
Interest Period shall be in accordance with the terms of the definition of the
term “Interest Period” including without limitation subparagraphs (A) through
(D) thereof.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Subject to the restrictions set forth in
Sections 3.1, 3.4(a) and 3.7(c) any Eurodollar Holder Advance may be continued
as such upon the expiration of the then current Interest Period with respect
thereto by the Owner Trustee giving irrevocable notice to the Agent (on behalf
of the Holders) in accordance with the notice provisions for the conversion of
ABR Holder Advances to Eurodollar Holder Advances set forth herein and in the
applicable provisions of the definition of the term “Interest Period” of the
length of the next Interest Period to be applicable to such Eurodollar Holder
Advances, provided, that no Eurodollar Holder Advance may be continued as such
after the date that is one (1) month prior to the Expiration Date, provided,
further, no Eurodollar Holder Advance may be continued as such if an Event of
Default has occurred and is continuing as of the last day of the Interest Period
for such Eurodollar Holder Advance, and provided, further, that if the Owner
Trustee shall fail to give any required notice as described above or otherwise
herein, or if such continuation is not permitted pursuant to the preceding
proviso such Advances shall automatically be converted to ABR Advances on the
last day of such then expiring Interest Period.

 


SECTION 3.9                     NOTICE OF AMOUNTS PAYABLE.

 

(a)                                  In the event that any Holder becomes aware
that any amounts are or will be owed to it pursuant to Sections 11.2(e) or 11.3
of the Participation Agreement or that it is unable to make Holder Advances
which bear a yield based on the Eurodollar Rate plus the Applicable Percentage
for Eurodollar Holder Advances, then it shall promptly notify the Owner Trustee
and Lessee thereof and, as soon as possible thereafter, such Holder shall submit
to the Owner Trustee a certificate indicating the amount owing to it and the
calculation thereof.  The amounts set forth in such certificate shall be prima
facie evidence of the obligations of the Owner Trustee hereunder.

 

(b)                                 In the event that any Holder delivers a
certificate in accordance with Section 3.9(a), or any Holder is required to make
Holder Advances with Holder Yields calculated at the ABR in accordance with
Section 11.3(d) of the Participation Agreement, subject to Section 9.2 of the
Participation Agreement, the Owner Trustee may, at the expense of Lessee and in
the discretion of the Owner Trustee, (i) require such Holder to transfer or
assign, in whole or (with such Holder’s consent) in part, without recourse (in
accordance with Section 11.8), all or (with such Holder’s consent) part of its
interests, rights (except for rights to be indemnified for actions taken while a
party hereunder) and obligations under this Agreement to a replacement bank or
institution if the Owner Trustee (subject to Section 9.2 of the Participation
Agreement) and with the full cooperation of such Holder) can identify a Person
who is ready, willing and able to be such replacement bank or institution with
respect thereto and such replacement bank or institution (which may be another
Holder) shall assume such assigned obligations, or (ii) during such time as no
Default or Event of Default has occurred and is continuing, terminate the Holder
Commitment of such Holder and prepay the outstanding Holder Advances of such
Holder, provided, however, that (x) subject to Section 9.2 of the Participation
Agreement, the Owner Trustee or such replacement bank or institution, as the
case may be, shall have paid to such Holder in immediately available funds the
amount of the Holder Advances and Holder Yield accrued to the date of such
payment on the Holder Advances made by it hereunder (and, if such Holder is also
a Lender, the principal and interest on all Loans accrued and unpaid thereon)
and (y) such assignment or termination of the Holder Commitment of the Holder
and prepayment of the Holder Advances do not conflict with any law, rule or
regulation or order of any court or Governmental Authority.

 


ARTICLE IV

COLLECTIONS AND DISTRIBUTIONS

 


SECTION 4.1                     COLLECTIONS AND REMITTANCES BY THE OWNER
TRUSTEE.

 

The Owner Trustee agrees that, subject to the provisions of this Trust Agreement
and the Operative Agreements, it will during the term of this Trust administer
the Trust Estate and, at the direction of the Holders, take steps to collect all
Rent and other sums payable to the Owner Trustee by Lessee under the Lease.  The
Owner

 

6

--------------------------------------------------------------------------------


 

Trustee agrees to distribute, or cause to be distributed, all proceeds received
from the Trust Estate in accordance with Article III and Sections 4.2 and 4.3. 
The Owner Trustee shall make, or cause to be made, such distribution promptly
upon receipt of such proceeds (provided, such proceeds are available for
distribution) by the Agent (on behalf of the Owner Trustee), it being understood
and agreed that the Owner Trustee shall not be obligated to make, or to cause to
be made, such distribution until the funds for such distribution have been
received by the Agent (on behalf of the Owner Trustee) in cash or its equivalent
reasonably acceptable to the Owner Trustee.

 


SECTION 4.2                     PRIORITY OF DISTRIBUTIONS.

 

Subject to the terms and requirements of the Operative Agreements, all payments
and amounts received by Trust Company as the Owner Trustee or on its behalf
shall be distributed to the Agent for allocation by the Agent in accordance with
the terms of Section 8.7 of the Participation Agreement or, if such payments or
amounts are received by the Owner Trustee from the Agent, then they shall be
distributed forthwith upon receipt in the following order of priority: first, in
accordance with the Holder Yield protection provisions set forth in Section 11.3
of the Participation Agreement; and, second, the balance, if any, of such
payment or amount remaining thereafter shall be distributed to the Holders pro
rata (based on the ratio of the individual Holder’s Holder Commitment to the
aggregate of all the Holders’ Holder Commitments).

 


SECTION 4.3                     EXCEPTED PAYMENTS.

 

Anything in this Article IV or elsewhere in this Trust Agreement to the contrary
notwith­standing, any Excepted Payment received at any time by the Owner Trustee
shall be distributed promptly to the Person entitled to receive such Excepted
Payment.

 


SECTION 4.4                     DISTRIBUTIONS AFTER DEFAULT.

 

Subject to the terms of Section 5.1, the proceeds received by the Owner Trustee
from the exercise of any remedy under the Lease shall be distributed pursuant to
Section 4.2 above.  This Trust shall cease and terminate in accordance with the
terms set forth in Section 8.1 and upon the final disposition by the Owner
Trustee of all of the Trust Estate pursuant to this Section 4.4.

 


ARTICLE V

DUTIES OF THE OWNER TRUSTEE

 


SECTION 5.1                     NOTICE OF CERTAIN EVENTS.

 

In the event the Owner Trustee shall have knowledge of any Default or Event of
Default, the Owner Trustee shall give written notice thereof within five (5)
Business Days to each Holder, Lessee and the Agent unless such Default or Event
of Default no longer exists before the giving of such notice.  Subject to the
provisions of Section 5.3 of this Trust Agreement and Sections 8.5 and 9.2 of
the Participation Agreement, the Owner Trustee shall take or refrain from taking
such action as the Agent shall direct until such time as the Loans are paid in
full (and as more specifically provided in Sections 8.2(i), 8.5 and 8.6 of the
Participation Agreement) and thereafter as the Majority Holders shall direct, in
each case by written instructions to the Owner Trustee.  If the Owner Trustee
shall have given the Agent and the Holders (and respecting Sections 8.5 and 9.2
of the Participation Agreement, the Lessee) notice of any event and shall not
have received written instructions as above provided within thirty (30) days
after mailing notice of such event to the Agent and the Holders (and respecting
Sections 8.5 and 9.2 of the Participation Agreement, the Lessee), the Owner
Trustee may, but shall be under no duty to, and shall have no liability for its
failure or refusal to, take or refrain from taking any action with respect
thereto, not inconsistent with the provisions of the Operative Agreements, as
the Owner Trustee shall deem advisable and in the best interests of the
Holders.  For all purposes of this Trust Agreement, in the absence of actual
knowledge of a Responsible Officer in the Corporate Trust Department of Trust
Company, the Owner Trustee shall be deemed not to have knowledge of any Default
or Event of Default unless a Responsible Officer of the Corporate Trust
Department of Trust Company receives notice thereof given by or on behalf of a
Holder, Lessee or the Agent.

 

7

--------------------------------------------------------------------------------


 


SECTION 5.2                     ACTION UPON INSTRUCTIONS.

 

Subject to the provisions of Sections 5.1 and 5.3, upon the written instructions
of the Agent or the Majority Holders (as applicable), the Owner Trustee will
take or refrain from taking such action or actions as may be specified in such
instructions.

 


SECTION 5.3                     INDEMNIFICATION.

 

The Owner Trustee shall not be required to take or refrain from taking any
action under this Trust Agreement or any other Operative Agreement (other than
the actions specified in the first sentence of Section 5.1 and in the last
sentence of Section 5.4) unless Trust Company shall have been indemnified by
Lessee or, at their election, by the Holders and, if applicable, the Lenders
against any liability, fee, cost or expense (including without limitation
reasonable attorneys’ fees and expenses) that may be incurred or charged in
connection therewith, other than such as may result from the willful misconduct
or gross negligence of the Owner Trustee.  The Owner Trustee shall not be
required to take any action under any Operative Agreement if the Owner Trustee
shall reasonably determine, or shall have been advised by counsel, that such
action is likely to result in personal liability for which the Owner Trustee has
not been and will not be adequately indemnified or is contrary to the terms
hereof or of any Operative Agreement to which the Owner Trustee is a party or is
otherwise contrary to law.  The Owner Trustee shall be under no liability with
respect to any action taken or omitted to be taken by the Owner Trustee in
accordance with instructions of the Agent or the Majority Holders pursuant to
Section 5.2.

 


SECTION 5.4                     NO DUTIES EXCEPT AS SPECIFIED IN TRUST AGREEMENT
OR INSTRUCTIONS.

 

The Owner Trustee shall not have any duty or obligation to manage, control, use,
make any payment in respect of, register, record, insure, inspect, sell, dispose
of or otherwise deal with any Property or any other part of the Trust Estate, or
to otherwise take or refrain from taking any action under or in connection with
any Operative Agreement to which the Owner Trustee is a party, except as
expressly provided by the terms of this Trust Agreement or any other Operative
Agreement or in written instructions from the Agent and/or the Majority Holders,
as applicable, received pursuant to Sections 5.1, 5.2 or 8.4 of this Trust
Agreement or Sections 8.2(i), 8.5 or 8.6 of the Participation Agreement or from
the Lessee pursuant to Sections 8.5 or 9.2 of the Participation Agreement
(subject to consent of the Majority Secured Parties as required by the Operative
Agreements, including without limitation, consent pursuant to Section 10.1 of
the Participation Agreement and Sections 2.1 and 2.3 of the Agency Agreement);
and no implied duties or obligations shall be read into this Trust Agreement
against the Owner Trustee.  The Owner Trustee shall have no duty or obligation
to supervise or monitor the performance of the Construction Agent pursuant to
the Agency Agreement which for all purposes shall be an independent contractor. 
The Owner Trustee nevertheless agrees that it will (in its individual capacity
and at its own cost and expense), promptly take all action as may be necessary
to discharge any Lessor Liens on any part of the Trust Estate.

 


SECTION 5.5                     NO ACTION EXCEPT UNDER SPECIFIED DOCUMENTS OR
INSTRUCTIONS.

 

The Owner Trustee agrees that it will not manage, control, use, sell, dispose of
or otherwise deal with any Property or any other part of the Trust Estate except
(a) as required by the terms of the Operative Agreements, (b) in accordance with
the powers granted to, or the authority conferred upon, it pursuant to this
Trust Agreement, (c) in accordance with the express terms hereof or with written
instructions from the Agent and/or the Majority Holders, as applicable, pursuant
to Sections 5.1, 5.2 or 8.4 or (d) from the Lessee pursuant to Sections 8.5 or
9.2 of the Participation Agreement.

 


SECTION 5.6                     ABSENCE OF DUTIES.

 

(a)                                  Except in accordance with written
instructions furnished pursuant to Sections 5.1, 5.2 or 8.4, and without
limitation of the generality of Section 5.4, the Owner Trustee shall not have
any duty to (i) file, record or deposit any Operative Agreement or any other
document, or to maintain any such filing, recording or deposit or to refile,
rerecord or redeposit any such document; (ii) obtain insurance on any Property
or effect or maintain any such insurance, other than to receive and forward to
each Holder and the

 

8

--------------------------------------------------------------------------------


 

Agent any notices, policies, certificates or binders furnished to the Owner
Trustee pursuant to the Lease; (iii) maintain any Property; (iv) pay or
discharge any Tax or any Lien owing with respect to or assessed or levied
against any part of the Trust Estate, except as provided in the last sentence of
Section 5.4, other than to forward notice of such Tax or Lien received by the
Owner Trustee to each Holder and the Agent; (v) confirm, verify, investigate or
inquire into the failure to receive any reports or financial statements of
Lessee or any other Person; (vi) inspect any Property any time or ascertain or
inquire as to the performance or observance of any of the covenants of Lessee or
any other Person under any Operative Agreement with respect to any Property; or
(vii) manage, control, use, sell, dispose of or otherwise deal with any Property
or any part thereof or any other part of the Trust Estate, except as provided in
Section 5.5.

 

(b)                                 The Owner Trustee, in the exercise or
administration of the trusts and powers hereunder, including without limitation
its obliga­tions under Section 5.2, may, at the expense of Lessee, employ
agents, attorneys, accountants, and auditors and enter into agreements with any
of them and the Owner Trustee shall not be liable, either in its individual
capacity or in its capacity as the Owner Trustee, for the default or misconduct
of any such agents, attorneys, accountants or auditors if such agents,
attorneys, accountants or auditors shall have been selected by it in good faith.

 


ARTICLE VI

THE OWNER TRUSTEE

 


SECTION 6.1                     ACCEPTANCE OF TRUST AND DUTIES.

 

The Owner Trustee accepts the trust and duties hereby created and agrees to
perform the same, but only upon the terms of this Trust Agreement.  The Owner
Trustee agrees to receive, manage and disburse all moneys constituting part of
the Trust Estate actually received by it as the Owner Trustee in accordance with
the terms of this Trust Agreement.  The Owner Trustee shall not be answerable or
accountable under any circumstances, except for (i) its own willful misconduct
or gross negligence, (ii) the inaccuracy of any of its representations or
warranties contained in Section 6.3 of this Trust Agreement or Section 6.1 of
the Participation Agreement, (iii) its failure to perform obligations expressly
undertaken by it in the last sentence of Section 5.4 of this Trust Agreement or
in Section 8.2(a) of the Participation Agreement, (iv) Taxes based on or
measured by any fees, commissions or compensation received by it for acting as
the Owner Trustee in connection with any of the transactions contemplated by the
Operative Agreements, or (v) its failure to use ordinary care to receive, manage
and disburse moneys actually received by it in accordance with the terms of the
Operative Agreements.

 


SECTION 6.2                     FURNISHING OF DOCUMENTS.

 

The Owner Trustee will furnish to each Holder and to the Agent, promptly upon
receipt thereof, duplicates or copies of all reports, notices, requests,
demands, opinions, certificates, financial statements and any other instruments
or writings furnished to the Owner Trustee hereunder or under the Operative
Agreements, unless by the express terms of any Operative Agreement a copy of the
same is required to be furnished by some other Person directly to the Holders
and/or the Agent, or the Owner Trustee shall have determined that the same has
already been furnished to the Holders and the Agent.

 


SECTION 6.3                     NO REPRESENTATIONS OR WARRANTIES AS TO THE
PROPERTIES OR OPERATIVE AGREEMENTS.

 

THE OWNER TRUSTEE MAKES (i) NO REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, AS TO THE TITLE, VALUE, USE, CONDITION, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE OF ANY PROPERTY (OR ANY PART THEREOF), OR ANY
OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY PROPERTY (OR ANY PART THEREOF) AND THE OWNER TRUSTEE SHALL NOT BE
LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR THE FAILURE OF ANY
PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT except that
the Owner Trustee hereby represents, warrants and covenants to each Holder that
it will comply with the last

 

9

--------------------------------------------------------------------------------


 

sentence of Section 5.4, and (ii) no representation or warranty as to the
validity or enforceability of any Operative Agreement or as to the correctness
of any statement made by a Person other than the Owner Trustee or the Owner
Trustee contained in any thereof, except that the Owner Trustee represents,
warrants and covenants to each Holder that this Trust Agreement has been and
each of the other Operative Agreements which contemplates execution thereof by
the Owner Trustee has been or will be executed and delivered by its officers who
are, or will be, duly authorized to execute and deliver documents on its behalf.

 


SECTION 6.4                     NO SEGREGATION OF MONEYS; NO INTEREST.

 

Except as otherwise provided herein or in any of the other Operative Agreements,
moneys received by the Owner Trustee hereunder need not be segregated in any
manner except to the extent required by Law, and may be deposited under such
general conditions as may be prescribed by Law, and neither Trust Company nor
the Owner Trustee shall be liable for any interest thereon, except as may be
agreed to in writing by the Owner Trustee or the Trust Company.

 


SECTION 6.5                     RELIANCE; ADVICE OF COUNSEL.

 

The Owner Trustee shall not incur any liability to any Person in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it in good faith to be signed by the proper party or parties. 
The Owner Trustee may accept and rely upon a certified copy of a resolution of
the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect.  As to any fact or matter the manner
of ascertainment of which is not specifically prescribed herein, the Owner
Trustee may for all purposes hereof rely on an Officer’s Certificate of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Owner Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.  In the administration of the trusts
hereunder, the Owner Trustee may execute any of the trusts or powers hereof and
perform its powers and duties hereunder directly or through agents or attorneys
and may consult with counsel, accountants and other skilled Persons to be
selected and employed by it, and the Owner Trustee shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other skilled Persons and
not contrary to this Trust Agreement.

 


SECTION 6.6                     LIABILITY WITH RESPECT TO DOCUMENTS.

 

The Owner Trustee, either in its trust or individual capacities, shall not incur
any liability to any Person for or in respect of the recitals herein, the
validity or sufficiency of this Trust Agreement or for the due execution hereof
by each Holder or for the form, character, genuineness, sufficiency, value or
validity of any Property or for or in respect of the validity or sufficiency of
any of the Operative Agreements and the Owner Trustee, either in its trust or
individual capacities, shall in no event assume or incur any liability, duty or
obligation to any Person or to any Holder, other than as expressly provided for
herein or in any of the other Operative Agreements.

 


SECTION 6.7                     NOT ACTING IN INDIVIDUAL CAPACITY.

 

All Persons having any claim against the Owner Trustee by reason of the
transactions contemplated by the Operative Agreements shall look only to the
Trust Estate (or a part thereof, as the case may be) for payment or satisfaction
thereof, except as specifically provided in this Article VI and except to the
extent that the Owner Trustee shall otherwise expressly agree in any Operative
Agreement to which it is a party, including without limitation Section 6.1 and
Section 8.2(a) of the Participation Agreement and the last sentence of Section
5.4 hereof.

 


SECTION 6.8                     BOOKS AND RECORDS; TAX RETURNS.

 

(a)                                  The Owner Trustee shall be responsible for
the keeping of all appropriate books and records relating to the receipt and
disbursement of all moneys that it may receive hereunder, or under any other
Operative Agreement.  The Owner Trustee shall, at the expense of Lessee, file an
application with the Internal Revenue Service for a taxpayer identification
number with respect to the trust created hereby.  The

 

10

--------------------------------------------------------------------------------


 

Owner Trustee shall, at the expense of Lessee, prepare or cause to be prepared
and the Owner Trustee shall sign and/or file the federal fiduciary tax return
with respect to Taxes due and payable by the trust created hereby in connection
with the transactions contemplated hereby and by any other Operative Agreement. 
Each Holder shall furnish the Owner Trustee with all such information as may be
reasonably required from such Holder (as such is requested in writing by the
Owner Trustee) in connection with the preparation of such tax returns.  The
Owner Trustee shall keep copies of all returns delivered to or filed by it.

 

(b)                                 The Owner Trustee, either in its trust or
individual capacities, shall be under no obligation to appear in, prosecute or
defend any action, which in its opinion may require it to incur any
out-of-pocket expense or any liability unless the Owner Trustee shall be
furnished with such reasonable security and indemnity by Lessee (or, at the
election of the Majority Secured Parties, by the Holders and the Lenders)
against such expense or liability as it may require.  The Owner Trustee may, but
shall be under no duty to, undertake such action as it may deem necessary at any
and all times, without any further action by the Agent or any Holder to protect
one (1) or more of the Properties and the rights and interests of the Holders
pursuant to the terms of this Trust Agreement; provided, however, that the Owner
Trustee may obtain reimbursement for the reasonable out-of-pocket expenses and
costs of such actions, undertakings or proceedings from Lessee.

 


ARTICLE VII

INDEMNIFICATION OF THE OWNER TRUSTEE

 


SECTION 7.1                     INDEMNIFICATION GENERALLY.

 

The Owner Trustee is indemnified for matters related to the transactions
described herein by Lessee pursuant to Section 11 of the Participation
Agreement.  Except as may be specifically provided from time to time hereafter
in writing by the Holders, the Owner Trustee shall not have any right of
indemnification from any Holder with respect to the transactions described
herein or in any of the other Operative Agreements.

 


SECTION 7.2                     COMPENSATION AND EXPENSES.

 

Lessee has agreed to pay the fees and expenses of the Owner Trustee and the
Holder Unused Fees as provided in Sections 7.3 and 7.4, respectively, of the
Participation Agreement.

 


ARTICLE VIII

TERMINATION OF TRUST AGREEMENT

 


SECTION 8.1                     TERMINATION OF TRUST AGREEMENT.

 

This Trust Agreement and the trusts created hereby shall terminate and the Trust
Estate shall, subject to the provisions of the Participation Agreement, the
other Operative Agreements and Article IV of this Trust Agreement, be
distributed pro rata to the Holders, and this Trust Agreement shall be of no
further force or effect, upon the earliest of (a) the joint written request of
the Majority Holders following the sale or other final disposition by the Owner
Trustee of all property constituting part of the Trust Estate and the final
distribution by the Owner Trustee of all moneys or other property or proceeds
constituting part of the Trust Estate in accordance with the terms hereof;
provided, however, that (except as provided for herein and in the other
Operative Agreements) the Trust Estate shall not be subject to sale or other
final disposition by the Owner Trustee prior to the payment in full and
discharge of the Loans and all other indebtedness secured by the Credit
Documents and the release of the Credit Documents and the Liens granted thereby
and the payment in full of the Holder Amount and Holder Yield thereon and all
other amounts owing to the Holders under any of the Operative Agreements and (b)
fifty (50) years after the date hereof.

 

11

--------------------------------------------------------------------------------


 


SECTION 8.2                     TERMINATION AT OPTION OF THE HOLDERS.

 

Notwithstanding Section 8.1, this Trust Agreement and the trusts created hereby
shall terminate and the Trust Estate shall be distributed pro rata to the
Holders, and this Trust Agreement shall be of no further force and effect, upon
the joint election of the Holders by notice to the Owner Trustee, if such notice
shall be accompanied by the written agreement of each Holder assuming all the
obligations of the Owner Trustee under or contemplated by the Operative
Agreements and all other obligations of the Owner Trustee incurred by it as
trustee hereunder; provided, however, that each Holder agrees for the express
benefit of the Agent and the Lenders, that without the consent of the Majority
Lenders, no such election shall be effective until the Liens and security
interests of the Security Documents on the Collateral shall have been released
and until full payment of the principal of, and interest on the Loans and all
other sums due to the Lenders shall have been made.  Such written agreement
shall be reasonably satisfactory in form and substance to the Owner Trustee and
shall release the Owner Trustee from all further obligations of the Owner
Trustee hereunder and under the agreements and other instruments mentioned in
the preceding sentence.

 


SECTION 8.3                     TERMINATION AT OPTION OF THE OWNER TRUSTEE.

 

At any time that the Lease shall no longer be in full force and effect and the
Agent shall have confirmed in writing to the Owner Trustee that the Lenders have
received payment in full of the principal of and interest on the Loans and that
all other sums due to the Agent and the Lenders under the Operative Agreements
shall have been made, then the Holders hereby authorize the Owner Trustee to:
(a) terminate this Trust Agreement and the trusts created hereby and (b)
distribute and convey the Trust Estate pro rata to the Holders by executing the
necessary transfer documents as contemplated by Section 8.4.  The exercise of
such option by the Owner Trustee shall cause this Trust Agreement to be of no
further force and effect and shall release the Owner Trustee from all further
obligations of the Owner Trustee hereunder and under the agreements and other
instruments mentioned in the preceding sentence.

 


SECTION 8.4                     ACTIONS BY THE OWNER TRUSTEE UPON TERMINATION.

 

Upon termination of this Trust Agreement and the trusts created hereby pursuant
to Sections 8.1, 8.2 or 8.3, the Owner Trustee shall upon notice of such event
take such action as may be necessary or as may be reasonably requested by the
Majority Holders to transfer the Trust Estate pro rata to the Holders, including
without limitation the execution of instruments of transfer or assignment with
respect to any of the Operative Agreements to which the Owner Trustee is a
party.

 


ARTICLE IX

SUCCESSOR OWNER TRUSTEES, CO-OWNER TRUSTEES
AND SEPARATE OWNER TRUSTEES

 


SECTION 9.1                     RESIGNATION OF THE OWNER TRUSTEE; APPOINTMENT OF
SUCCESSOR.

 

(a)                                  The Owner Trustee may resign at any time
without cause by giving at least thirty (30) days’ prior written notice to each
Holder, the Agent and Lessee; provided, however, that such resignation shall not
be effective until the acceptance of appointment by a successor Owner Trustee
under Section 9.1(b).  The Owner Trustee may be removed with or without cause at
any time by the Majority Holders upon consent to such removal by the Agent and
with thirty (30) days’ prior written notice to the Owner Trustee, a copy of
which notice shall be concurrently delivered by the Majority Holders to the
Agent and Lessee.  Any such removal shall be effective upon the acceptance of
appointment by a successor Owner Trustee under Section 9.1(b).  In case of the
resignation or removal of the Owner Trustee, the Holders may appoint a successor
Owner Trustee by an instrument signed by the Majority Holders; provided,
however, that such successor Owner Trustee must be approved by the Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Lessee.  In the event the Owner Trustee shall be an individual, his death or
incapacity, or termination of employment (whether voluntary or involuntary) with
First Security

 

12

--------------------------------------------------------------------------------


 

Bank, National Association (or a successor corporate Owner Trustee) shall be
treated as a resignation hereunder and shall be effective immediately.  If a
successor Owner Trustee shall not have been appointed within thirty (30) days
after the giving of written notice of such resignation or the delivery of the
written instrument with respect to such removal, the Owner Trustee or any Holder
may apply to any court of competent jurisdiction to appoint a successor Owner
Trustee to act until such time, if any, as a successor shall have been appointed
and shall have accepted its appointment as above provided.  Any successor Owner
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Owner Trustee appointed as above provided within one
(1) year from the date of the appointment by such court.

 

(b)                                 Any successor Owner Trustee, however
appointed, shall execute and deliver to the predecessor Owner Trustee an
instrument accepting such appointment, and thereupon such successor Owner
Trustee, without further act shall become vested with all the estates,
properties, rights, powers, duties and trusts of the predecessor Owner Trustee
in the trusts hereunder with like effect as if originally named an Owner Trustee
herein; but nevertheless, upon the written request of such successor Owner
Trustee such predecessor Owner Trustee shall execute and deliver an instrument
transferring to such successor Owner Trustee, upon the trusts herein expressed,
all the estates, properties, rights, powers, duties and trusts of such
predecessor Owner Trustee, and such predecessor Owner Trustee shall duly assign,
transfer, deliver and pay over to such successor Owner Trustee all moneys or
other property then held by such predecessor Owner Trustee upon the trusts
herein expressed.

 

(c)                                  Any successor Owner Trustee, however
appointed, shall be a bank or trust company incorporated and doing business
within the United States of America and having a combined capital and surplus of
at least $500,000,000, if there be such an institution willing, able and legally
qualified to perform the duties of the Owner Trustee hereunder upon reasonable
or customary terms.

 

(d)                                 Any corporation into which the Owner Trustee
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Owner Trustee shall be a party, or any corporation to which substantially all
the corporate trust business of the Owner Trustee may be transferred, shall,
subject to the terms of Section 9.1(c), be the Owner Trustee under this Trust
Agreement without further act.

 


SECTION 9.2                     CO-TRUSTEES AND SEPARATE TRUSTEES.

 

Whenever the Owner Trustee or the Majority Holders shall deem it necessary or
prudent in order either (a) to conform to any law of any jurisdiction in which
all or any part of the Trust Estate shall be situated or to which it may be
subject or to make any claim or bring any suit with respect to the Trust Estate
or any Operative Agreement, (b) shall be advised by counsel satisfactory to it
that it is so necessary or prudent, or (c) the Owner Trustee shall have been
directed to do so by the Majority Holders and the Agent, the Owner Trustee and
the Holders shall execute and deliver an agreement supplemental hereto and all
other instruments and agreements, and shall take all other action, necessary or
proper to constitute one (1) or more Persons who need not meet the requirements
of Section 9.1(c) (and the Owner Trustee may appoint one (1) or more of its
officers) either as co-trustee or co-trustees (the “Co-Owner Trustee”), jointly
with the Owner Trustee, of all or any part of the Trust Estate, or as separate
trustee or separate trustees of all or any part of the Trust Estate, and to vest
in such Persons, in such capacity, such title to the Trust Estate or any part
thereof and such rights or duties as may be necessary or desirable, all for such
period and under such terms and conditions as are satisfactory to the Owner
Trustee and the Holders.  In accordance with the foregoing:

 

(i)                                     The Owner Trustee shall appoint a
Co-Owner Trustee hereunder in part so that if, under any present or future law
of any state where any Property is located or of any jurisdiction in which it
may be necessary to perform any act in carrying out the trusts herein created,
the Owner Trustee or any of its successors may be incompetent or unqualified or
incapacitated or unwilling to perform certain acts as such Owner Trustee, then
upon the written request of the Owner Trustee of any of its successors received
by any Co-Owner Trustee, all of such acts required to be performed in such
jurisdiction in the execution of the trust hereby created, shall and will be
performed by any Co-Owner Trustee, or any of his successors, in trust

 

13

--------------------------------------------------------------------------------


 

acting alone, as if he or such successor had been specifically authorized so to
do or had been the sole Owner Trustee hereunder.  Any Co-Owner Trustee shall
continue to perform such acts until otherwise directed in writing by the Owner
Trustee or any of its successors.  Any request in writing by the Owner Trustee
or any of its successors to the Co-Owner Trustee shall be sufficient warrant for
him to take such action as may be so requested.

 

(ii)                                  Except as it may be deemed necessary for
any Co-Owner Trustee or any of his successors solely or jointly to execute the
trusts herein created, the Owner Trustee or any of its successors shall solely
have and exercise the powers, and shall be solely charged with the performance
of the duties, hereinbefore declared on the part of the Owner Trustee to be had,
exercised and performed; and any Co-Owner Trustee shall not be liable therefor. 
Any Co-Owner Trustee or any successor to him may delegate to the Owner Trustee
or its successor hereunder the exercise of any power, discretion or otherwise,
conferred by any provision of this Trust Agreement.

 

(iii)                               Any act of the Owner Trustee herein required
or authorized shall and will be jointly or separately performed by the Owner
Trustee or its successors hereunder and by any Co-Owner Trustee or any of his
successors appointed hereunder, if such joint performance or separate
performance shall be necessary to the legality of such act and when so acting
all references herein to “First Security Bank, National Association” shall be
deemed to be references to such Co-Owner Trustee in its individual capacity and
all references to “Owner Trustee” shall be deemed to be references to any
Co-Owner Trustee, and such Co-Owner Trustee shall be entitled to all the
protection, indemnification, immunity and compensation herein provided to the
Owner Trustee acting singly in reference to such acts (subject to the
limitations to such a protection, indemnification, immunity and compensation set
forth herein).

 

(iv)                              The Owner Trustee or its successor in trust
shall have and is hereby given the power at any time by an instrument in writing
duly executed by a Vice President, to remove any Co-Owner Trustee or his
successor, from his position as Co-Owner Trustee hereunder.  In the case of
death, resignation, removal, incapacity or inability to act hereunder of the
Co-Owner Trustee, or his successor as Co-Owner Trustee, any adult citizen of the
United States of America may be appointed Co-Owner Trustee hereunder by the
person who shall at the time be a Vice President of the corporation then acting
as the Owner Trustee hereunder by an instrument in writing duly executed, and
under its corporate seal, and, subject to its right to revoke such appointment
or to appoint another person, the Owner Trustee shall appoint a successor
Co-Owner Trustee, such appointment to be immediately effective in case of the
death, resignation, removal or inability or incapacity to act hereunder of the
Co-Owner Trustee.  In the event a vacancy occurs in the office of the Co-Owner
Trustee, either by reason of resignation, removal, incapacity or inability to
act and no successor is appointed pursuant to the foregoing provisions within
thirty (30) days after such vacancy occurs, the Holders and the Agent may
jointly appoint a successor to the Co-Owner Trustee in the same manner as is
provided for the appointment of a successor to the Co-Owner Trustee hereunder.

 

(v)                                 At any time or times, for the purposes of
meeting the legal requirements of any jurisdiction in which any part of the
Trust Estate hereunder may at the time be located, or to avoid any violation of
law or imposition of taxes not otherwise imposed on the Owner Trustee, or if the
Owner Trustee shall deem it desirable for its own protection, the Owner Trustee
shall have power to appoint one (1) or more persons (who may be officers of the
Owner Trustee either to act as an additional co-trustee, jointly with the Owner
Trustee) of all or any part of the Trust Estate hereunder, or of any property
constituting part thereof, or to act as separate trustee of any part of the
Trust Estate in either case with such powers as may be provided in the
instrument of appointment and are consistent with the terms hereof, and to vest
in such person or persons in the capacity as aforesaid, any property, title,
right or power deemed necessary or desirable, subject to the remaining
provisions of this Section 9.2.

 

(vi)                              Notwithstanding any provision of this Trust
Agreement to the contrary, any additional co-trustee shall act upon and be
subject to the following terms and conditions:

 

All rights, powers, duties and obligations conferred or imposed upon the Owner
Trustee shall be conferred or imposed solely upon and solely exercised and
performed by the Owner

 

14

--------------------------------------------------------------------------------


 

Trustee except to the extent that under any Law of any jurisdiction in which any
particular act or acts are to be performed the Owner Trustee or the Owner
Trustee shall be incompetent or unqualified to perform such act or acts or to
avoid any violation of Law or imposition of taxes not otherwise imposed on the
Owner Trustee, or if the Owner Trustee shall deem it desirable for its own
protection, in which event such rights, powers, duties and obligations shall be
exercised and performed by such co-trustee or Co-Owner Trustee.

 

(vii)                           No power granted by this Trust Agreement to, or
which this Trust Agreement provides may be exercised by, the Owner Trustee in
respect of the custody, control and management of moneys may be exercised by any
Co-Owner Trustee or any subsequently appointed co-trustee except jointly with,
or with the consent in writing of, the Owner Trustee for disbursement or
application in accordance with the terms hereof.

 

(viii)                        All moneys which may be received or collected by
any Co-Owner Trustee or such subsequently appointed co-trustees shall be paid
over to the Owner Trustee to be distributed in accordance with this Trust
Agreement and the other Operative Agreements.

 

(ix)                                Any Co-Owner Trustee, or any subsequently
appointed co-trustee to the extent permitted by Law, does hereby constitute the
Owner Trustee or its successors hereunder his or her agent or attorney in fact,
with full power and authority to do any and all acts and things and exercise any
and all discretion authorized or permitted by the Co-Owner Trustee or such
subsequently appointed co-trustee, in its behalf or in its name.

 

(x)                                   No trustee hereunder shall be personally
liable by reason of any act or omission of any other trustee hereunder.

 


SECTION 9.3                     NOTICE.

 

At all times that a successor Owner Trustee is appointed pursuant to Section
9.1, an Owner Trustee resigns pursuant to Section 9.1 or the Co-Owner Trustee, a
co-trustee or separate trustee, is appointed pursuant to Section 9.2, the
Holders shall give joint notice of such fact within thirty (30) days of its
occurrence to (x) Lessee, if the Lease is then in effect and (y) the Agent, if
the Credit Agreement is in effect.

 


ARTICLE X

AMENDMENTS

 


SECTION 10.1              AMENDMENTS.

 

This Trust Agreement may be terminated, amended, supplemented, waived or
modified in accordance with Section 12.4 of the Participation Agreement.

 


SECTION 10.2              LIMITATION ON AMENDMENTS.

 

Notwithstanding Section 10.1, the Owner Trustee shall not, without the consent
of the Agent execute any amendment that might result in the trusts created
hereunder being terminated prior to the satisfaction and discharge of the Lien
and security interest of the Security Documents on the Collateral or prior to
the payment in full of the principal of, and interest on the Loans and other
than in accordance with the terms of the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 


ARTICLE XI

MISCELLANEOUS

 


SECTION 11.1              NO LEGAL TITLE TO TRUST ESTATE IN THE HOLDERS.

 

The Holders shall not have legal title to any part of the Trust Estate;
provided, however, that each Holder has a pro rata beneficial interest in the
Trust Estate.  No transfer, by operation of Law or otherwise, of any right,
title or interest of a Holder in and to the Trust Estate or hereunder shall
operate to terminate this Trust Agreement or the Trust or the trusts hereunder
or entitle any successor or transferee to an accounting or to the transfer to it
of legal title to any part of the Trust Estate.

 


SECTION 11.2              SALE OF A PROPERTY BY THE OWNER TRUSTEE IS BINDING.

 

Any sale, transfer, or other conveyance of any Property or any part thereof by
the Owner Trustee made pursuant to the terms of this Trust Agreement or any
other Operative Agreement shall bind the Holders and shall be effective to sell,
transfer and convey all right, title and interest of the Owner Trustee and the
Holders in and to such Property or any part thereof.  No purchaser or other
grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by the Owner Trustee.

 


SECTION 11.3              LIMITATIONS ON RIGHTS OF OTHERS.

 

Nothing in this Trust Agreement whether express or implied, shall be construed
to give to any Person, other than the Owner Trustee and each Holder, any legal
or equitable right, remedy or claim under or in respect of this Trust Agreement,
any covenants, conditions or provisions contained herein or in the Trust Estate;
but this Trust Agreement shall be held for the sole and exclusive benefit of the
Owner Trustee and the Holders.  The Agent shall have the right to enforce the
provisions of Sections 5.1, 5.2, 5.3, 5.4, 6.2, 6.8, 8.1, 8.2, 8.3, 9.1, 9.2,
9.3, 10.1 and 10.2 prior to the payment in full of the principal of and interest
on the Loans and such other amounts due and payable to the Lenders or the Agent
under the Operative Agreements.

 


SECTION 11.4              NOTICES.

 

Unless otherwise expressly specified or permitted by the terms hereof, all
notices hereunder shall be given as provided in Section 12.2 of the
Participation Agreement.

 


SECTION 11.5              SEVERABILITY.

 

Any provision of this Trust Agreement that may be determined by competent
authority to be prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 


SECTION 11.6              LIMITATION ON THE HOLDERS’ LIABILITY.

 

No Holder shall have any liability for the performance of this Trust Agreement
except as expressly set forth herein.

 


SECTION 11.7              SEPARATE COUNTERPARTS.

 

This Trust Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one (1) and the same
instrument.

 

16

--------------------------------------------------------------------------------


 


SECTION 11.8              SUCCESSORS AND ASSIGNS.

 

(a)                                  All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, Trust Company, the
Owner Trustee and its successors and assigns and each Holder and its successors
and assigns, all as herein provided.  Any request, notice, direction, consent,
waiver or other instrument or action by a Holder shall bind the successors and
assigns of such Holder.

 

(b)                                 Any Holder may transfer or assign all or any
portion of its right, title and interest in the Trust Estate, this Trust
Agreement and the Certificate of such Holder in accordance with the requirements
of Section 10.1 of the Participation Agreement and pursuant to an assignment
agreement in substantially the form of Exhibit B, which assignment agreement
shall provide, without limitation, that the assignee undertakes and assumes all
obligations and covenants of a Holder under this Trust Agreement and the other
Operative Agreements.  The Holder proposing the transfer or assignment shall
notify the Owner Trustee, the Agent and Lessee in writing of the effective date
of the transfer or assignment, which effective date shall be at least three (3)
Business Days after the date of such notification.  The Owner Trustee shall
maintain a register showing the Holders and their respective interests in the
Trust Estate and, upon the occurrence of a permitted assignment pursuant to this
Section 11.8(b), shall issue a Certificate to the assignee and, if the assigning
Holder is maintaining an interest hereunder, a new Certificate to such assigning
Holder representing its revised interest in the Trust Estate.  The Owner Trustee
shall not recognize any purported assignment or transfer by a Holder that does
not comply with the terms of this Section 11.8 and any such attempted transfer
or assignment by a Holder in violation of the terms of this Section 11.8 shall
be null and void and of no effect.

 


SECTION 11.9              HEADINGS.

 

The headings of the various articles and sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 


SECTION 11.10       GOVERNING LAW.

 

THIS TRUST AGREEMENT HAS BEEN DELIVERED IN, AND SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAW
OF, THE STATE OF UTAH.

 


SECTION 11.11       PERFORMANCE BY THE HOLDERS.

 

Any obligation of the Owner Trustee hereunder or under any Operative Agreement
or other document contemplated herein may be performed by the Holders (or by one
(1) of them with the written consent of the other) and any such performance
shall not be construed as a revocation of the trusts created hereby.

 


SECTION 11.12       CONFLICT WITH OPERATIVE AGREEMENTS.

 

If this Trust Agreement (or any instructions given by a Holder pursuant hereto)
shall require that any action be taken with respect to any matter and any other
Operative Agreement (or any instructions duly given in accordance with the terms
thereof) shall require that a different action be taken with respect to such
matter, and such actions shall be mutually exclusive, the provisions of such
other Operative Agreement, in respect thereof, shall control.

 


SECTION 11.13       NO IMPLIED WAIVER.

 

No term or provision of this Trust Agreement may be changed, waived, discharged
or terminated orally, but only by an instrument in writing entered into as
provided in Section 10.1; and any such waiver of the term hereof shall be
effective only in the specific instance and for the specific purpose given.

 

17

--------------------------------------------------------------------------------


 


SECTION 11.14       SUBMISSION TO JURISDICTION; VENUE.

 

THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

 

 

[signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and a Holder

 

 

 

 

 

By:

/s/ Kevin C. Leader

 

Name:

Kevin C. Leader

 

Title:

Managing Director

 

 

[signatures pages continue]

 

 

19

--------------------------------------------------------------------------------


 

 

 

CITICORP DEL-LEASE INC., as a Holder

 

 

 

 

 

By:

/s/ Robert F. Carr

 

Name:

Robert F. Carr

 

Title:

Vice President

 

 

20

--------------------------------------------------------------------------------


 

 

 

FIRST UNION NATIONAL BANK, as a Holder

 

 

 

 

 

By:

/s/ Paul L. Menconi

 

Name:

Paul L. Menconi

 

Title:

Vice President

 

 

21

--------------------------------------------------------------------------------


 

 

 

BANCA COMMERCIALE ITALIANA - LOS ANGELES FOREIGN BRANCH, as a Holder

 

 

 

 

 

By:

/s/ Edward C. Bermant

 

Name:

Edward C. Bermant

 

Title:

FVP & Deputy Manager

 

 

 

 

 

By:

/s/ Joseph Carlani

 

Name:

Joseph Carlani

 

Title:

Vice President

 

 

22

--------------------------------------------------------------------------------


 

 

 

MORGAN GUARANTY TRUST COMPANY OF NEW YORK, as a Holder

 

 

 

 

 

By:

/s/ Kathryn Sayko-Yanes

 

Name:

Kathryn Sayko-Yanes

 

Title:

Vice President

 

 

23

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, ATLANTA, as a Holder

 

 

 

 

 

By:

/s/ Deborah S. Armstrong

 

Name:

Deborah S. Armstrong

 

Title:

Vice President

 

 

24

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK, as a Holder

 

 

 

 

 

By:

/s/ Ronald R. Reedy

 

Name:

Ronald R. Reedy

 

Title:

Vice President

 

 

25

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK (TEXAS), N.A., as a Holder

 

 

 

 

 

By:

/s/ Brent Bertino

 

Name:

Brent Bertino

 

Title:

Assistant Vice President

 

 

26

--------------------------------------------------------------------------------


 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, as Owner Trustee

 

 

 

 

 

By:

/s/ Val T. Orton

 

Name:

Val T. Orton

 

Title:

Vice President

 

 

(TSG TRUST 1999-1)

 

 

[signatures pages end]

 

 

27

--------------------------------------------------------------------------------


 

Schedule 1

 

 

 

Holder Commitments

 

Name of Holder

 

Amount

 

Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

1,708,235.29

 

24.6498599440

%

Citicorp Del-Lease Inc.

 

$

1,195,764.71

 

17.2549019608

%

First Union National Bank

 

$

726,000.00

 

10.4761904762

%

Banca Commerciale Italiana - Los Angeles Foreign Branch

 

$

660,000.00

 

9.5238095238

%

Morgan Guaranty Trust Company of New York

 

$

660,000.00

 

9.5238095238

%

SunTrust Bank, Atlanta

 

$

660,000.00

 

9.5238095238

%

The Bank of New York

 

$

660,000.00

 

9.5238095238

%

Wells Fargo Bank (Texas), N.A.

 

$

660,000.00

 

9.5238095238

%

 

 

 

 

 

 

TOTAL

 

$

6,930,000.00

 

100.0000000000

%

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF HOLDER CERTIFICATE

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION

 

TRUSTEE UNDER

 

TRUST AGREEMENT DATED AS OF SEPTEMBER 14, 1999

 

 

HOLDER CERTIFICATE

 

TSG TRUST 1999-1

 

 

[                  ,         ]

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, as trustee (herein in such capacity
called the “Owner Trustee”) under that certain Trust Agreement dated as of
September 14, 1999 (as amended, modified, supplemented, restated and/or replaced
from time to time, herein called the “Trust Agreement”, the defined terms
therein not otherwise defined herein being used herein with the same meanings),
among the several banks and other financial institutions from time to time
parties to the Trust Agreement as the Holders and the Owner Trustee, hereby
certifies for the benefit of [HOLDER] (the “Holder”) as follows:  (i) this
Holder Certificate is a Holder Certificate referred to in Section 3.1(d) of the
Trust Agreement, which Holder Certificate has been issued by the Owner Trustee
pursuant to the Trust Agreement in such Holder Commitment amount as is indicated
for the Holder in Schedule I to the Trust Agreement, as such Schedule I may be
amended, modified, supplemented, restated and/or replaced from time to time, and
(ii) subject to the prior payment of Notes to the extent provided for in Section
8.7 of the Participation Agreement, and to the assignment, pledge or mortgage of
the Trust Estate to secure the Notes as set forth in the applicable Operative
Agreements, the holder of this Holder Certificate has an undivided beneficial
interest in properties of the Owner Trustee constituting part of the Trust
Estate and is entitled to receive as provided in the Trust Agreement, a portion
of the Rent received or to be received by the Owner Trustee for the Properties,
as well as a portion of certain other payments which may be received by the
Owner Trustee pursuant to the terms of the Operative Agreements as more
particularly set forth therein.

 

All amounts payable hereunder and under the Trust Agreement shall be paid only
from the income and proceeds from the Trust Estate and only to the extent that
the Owner Trustee (or the Agent on behalf of the Owner Trustee) shall have
received sufficient income or proceeds from the Trust Estate to make such
payments in accordance with the terms of the Trust Agreement, except as
specifically provided in Section 6.1 of the Trust Agreement; and the holder
hereof, by its acceptance of this Holder Certificate, agrees that it will look
solely to the income and proceeds from the Trust Estate to the extent available
for distribution to the holder hereof as provided in the Trust Agreement and
that, except as specifically provided in the Trust Agreement, the Owner Trustee
is not personally liable to the holder hereof for any amount payable under this
Holder Certificate or the Trust Agreement.

 

The amounts payable to the holder hereof pursuant to the Trust Agreement shall
be paid or caused to be paid by the Owner Trustee to, or for the account of,
such Holder, or its nominee, by transferring such amount in immediately
available funds to a bank institution or banking institutions with bank wire
transfer facilities for the account of such Holder or as otherwise instructed in
writing from time to time by such Holder.

 

This Holder Certificate shall mature, and all amounts payable to the holder
hereof pursuant to the Trust Agreement shall be due and payable, on the
Expiration Date.

 

A-1

--------------------------------------------------------------------------------


 

This Holder Certificate shall bear a yield on the unpaid amount hereof from time
to time outstanding hereunder and under the Trust Agreement at the Holder Yield
as provided in the Trust Agreement.  The Holder Yield on this Holder Certificate
shall be computed as provided in the Trust Agreement and shall be payable at the
rates, at the times and from the dates specified in the Trust Agreement.

 

From and after the execution of the Participation Agreement, the rights of the
holder of this Holder Certificate under the Trust Agreement as well as the
beneficial interest of the holder of this Holder Certificate in and to the
properties of the Owner Trustee constituting part of the Trust Estate are
subject and subordinate to the rights of the holders of the Notes to the extent
provided in the applicable Operative Agreements.  The Trust Estate has been or
will be assigned, pledged and mortgaged to the Agent, on behalf of the Lenders
and the Holders, as security for the Notes and the Holder Certificates. 
Reference is hereby made to the Trust Agreement, the Participation Agreement,
the Credit Agreement, the Security Agreement and the Notes for statements of the
rights of the holder of this Holder Certificate and of the rights of the holders
of, and the nature and extent of the security for, the Notes, as well as for a
statement of the terms and conditions of the trusts created by the Trust
Agreement, to all of which terms and conditions the holder hereof agrees by its
acceptance of this Holder Certificate.

 

The holder hereof, by its acceptance of this Holder Certificate, agrees not to
transfer this Holder Certificate except in accordance with the terms of the
Trust Agreement and the other Operative Agreements.

 

THIS HOLDER CERTIFICATE SHALL BE INTERPRETED AND ENFORCED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF UTAH.  WHENEVER POSSIBLE EACH PROVISION OF THIS
HOLDER CERTIFICATE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS HOLDER CERTIFICATE
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
HOLDER CERTIFICATE.

 

 

[The remainder of this page has been intentionally left blank.]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned authorized officer of the Owner Trustee has
executed this Holder Certificate as of the date first set forth above.

 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not individually, except as expressly set forth herein, but solely as the Owner
Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

THIS ASSIGNMENT AND ACCEPTANCE dated as of                      ,          (as
amended, modified, supplemented, restated and/or replaced from time to time,
this “Assignment and Acceptance”) is between
[                                            ] (the “Assignor”) and
[                                 ] (the “Assignee”).

 

Reference is made to the Trust Agreement, dated as of September 14, 1999 (as
amended, supplemented or otherwise modified from time to time, the “Trust
Agreement”), among FIRST SECURITY BANK, NATIONAL ASSOCIATION, not in its
individual capacity except as stated therein, but solely as the Owner Trustee
under the TSG Trust 1999-1 (the “Owner Trustee”) and the Holders named therein. 
Unless otherwise defined herein, terms defined in the Trust Agreement (or
pursuant to Section 1 of the Trust Agreement, defined in other agreements) and
used herein shall have the meanings given to them in or pursuant to the Trust
Agreement.

 

The Assignor and the Assignee agree as follows:

 

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below), a [         %]
interest (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Trust Agreement with respect to the facility contained in
the Trust Agreement as are set forth on Schedule 1 hereto (the “Assigned
Facility”), in a principal amount for the Assigned Facility as set forth on
Schedule 1.

 

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Trust Agreement or any other Operative Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Trust
Agreement, any other Operative Agreement or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Owner
Trustee or any other obligor or the performance or observance by the Owner
Trustee, or any other obligor of any of their respective obligations under the
Trust Agreement or any other Operative Agreement or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches the Certificate
held by it evidencing the Assigned Facility and requests that the Owner Trustee
exchange such Certificate for a new Certificate payable to the Assignee and (if
the Assignor has retained any interest in the Assigned Facility) a new
Certificate payable to the Assignor in the respective amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

 

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received copies of the Operative
Agreements, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agent, any other Holder or the Owner Trustee and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Trust Agreement, the other Operative Agreements or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agent and the Owner Trustee, respectively, to take such action as
agent on its behalf and to exercise such powers and discretion under the Trust
Agreement, the other Operative Agreements or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent and the Owner
Trustee, respectively, by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Trust Agreement and the other Operative Agreements to which Assignee is a
party and will perform in accordance herewith all the obligations which by the
terms of the Trust Agreement and the other Operative Agreements to which
Assignee is a party are required to be performed by it as a Holder including
without limitation, if it is organized under the laws of a jurisdiction outside
the U.S., its obligation pursuant to Section 11.2(e) of the Participation
Agreement.

 

B-1

--------------------------------------------------------------------------------


 

4.                                       The effective date of this Assignment
and Acceptance shall be [                  ,         ] (the “Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Owner Trustee for acceptance by it and recording by the Owner Trustee
pursuant to Section 11.8(b) of the Trust Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Owner
Trustee, be earlier than five (5) Business Days after the date of such
acceptance and recording by the Owner Trustee).

 

5.                                       Upon such acceptance and recording,
from and after the Effective Date, the Owner Trustee shall make, or cause to be
made, all payments in respect of the Assigned Interest (including without
limitation payments of Holder Advance, yield, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Owner Trustee for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.

 

6.                                       From and after the Effective Date, (a)
the Assignee shall be a party to the Trust Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Holder
thereunder and under the other Operative Agreements and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Trust Agreement and the other Operative Agreements.

 

7.                                       THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF UTAH.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

 

[                                                               ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                                               ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Consented To:

 

 

 

SABRE INC., as the Construction Agent and as the Lessee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE TRUST AGREEMENT,
DATED AS OF SEPTEMBER 14, 1999, (THE “TRUST AGREEMENT”)
AMONG
FIRST SECURITY BANK, NATIONAL ASSOCIATION,
NOT INDIVIDUALLY EXCEPT AS STATED THEREIN,
BUT SOLELY AS THE OWNER TRUSTEE,
AND
THE HOLDERS NAMED THEREIN

 

 

Name of Assignor:

[                                   ]

 

 

Name of Assignee:

[                                   ]

 

 

Effective Date of Assignment: 

[                                   ]

 

 

Trust Agreement

Holder Advance        Commitment

 

Facility Assigned

Amount Assigned Percentage Assigned

 

 

 

Holder Commitment

[$                     ]  [                     %] of the

 

Amount pursuant to

 

aggregate Holder Commitment

 

above-referenced Trust

 

(which is [        %] of the Assignor’s

 

Agreement

 

Holder Commitment)

 

 

 

 

 

[                                                           ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[                                                           ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-4

--------------------------------------------------------------------------------
